Citation Nr: 0404341	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  03-12 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date earlier than February 14, 
2003, for a grant of service connection for disorders of the 
knees.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

James A. Frost, Counsel





INTRODUCTION

The veteran served on active duty from January 1949 to 
January 1950 and from September 1950 to September 1951.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  April 2003 by the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  A rating decision in December 1999 constituted a final 
disallowance of the veteran's attempt to reopen his claim for 
service connection for a left knee disorder.

2.  On February 14, 2003, the veteran reopened his claim for 
service connection for a left knee disorder and filed a claim 
of entitlement to service connection for a right knee 
disorder.

3.  A rating decision in April 2003 granted entitlement to 
service connection for a left knee disorder based on a 
reopened claim received on February 14, 2003, and on receipt 
of new and material evidence, and that rating decision also 
granted the veteran's claim for service connection for a 
right knee disorder based on a claim received on February 14, 
2003.


CONCLUSION OF LAW

An effective date earlier than February 14, 2003, for a grant 
of entitlement to service connection for disorders of the 
knees is not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. § 3.400 (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claim for an earlier effective date which the RO has not 
obtained and considered.  In an April 2003 Statement of the 
Case, the RO notified the veteran of the requirements in law 
to establish entitlement to the benefit which the veteran is 
seeking.  In addition, the Board notes that, prior to the 
rating decision in April 2003 which reopened the veteran's 
claim for service connection for a left knee disorder and 
granted entitlement to service connection for disorders of 
both knees, the RO notified the veteran in accordance with 
38 U.S.C.A. § 5103(a) in a March 2003 letter.  VA's General 
Counsel has held that, if, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
which raises a new issue, 38 U.S.C.A. § 7105(d) (West 2002) 
requires VA to take proper action and issue a Statement of 
the Case if the disagreement is not resolved but section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  See VAOPGCPREC 8-2003.  As the veteran raised 
the new issue of an earlier effective date in a notice of 
disagreement after the RO had already provided him with a 
section 5103(a) notice, the Board finds that VAOPGCPREC 8-
2003 applies to his case and a further notice is not required 
under the provisions of the VCAA.  The Board concludes that 
all reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim and that the 
notice provisions of the VCAA have been complied with.  The 
Board finds that there will be no prejudice to the veteran if 
the Board decides his appeal at this time and the Board will, 
therefore, proceed to consider the veteran's claim on the 
merits.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2003); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2003).  The effective 
date of an award of disability compensation based on direct 
service connection shall be the day following the veteran's 
separation from active service or the date entitlement arose 
if a claim is received within one year after separation from 
service; otherwise, the effective date shall be the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(ii)(B)(2) (2002).  The effective 
date of the grant of benefits based on receipt of new and 
material evidence after a final disallowance of the claim 
shall be the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii) (2003).  The effective date of the grant of 
benefits based on a reopened claim shall be the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(r) (2003).

In the veteran's case, the record reveals that a rating 
decision in August 1952 denied his claim for service 
connection for a left knee disorder.  A rating decision in 
December 1999 found that new and material evidence had not 
been received to reopen a claim of entitlement to service 
connection for a left knee disorder, and notification of that 
determination was furnished to the veteran in December 1999.  
The veteran filed a timely notice of disagreement with the 
rating decision of December 1999 on the issue of whether new 
and material evidence had been received to reopen the claim 
for service connection for a left knee disorder, and a 
Statement of the Case was furnished to him in February 2000.  
However, the veteran did not perfect his appeal by filing a 
timely substantive appeal, and, consequently, the December 
1999 rating decision became final.  See 38 U.S.C.A. § 7105 
(West 2002).  On February 14, 2003, a reopened claim was 
received from the veteran, who submitted additional evidence 
concerning his knees.  At that time, the veteran also filed a 
claim of entitlement to service connection for a right knee 
disorder.  The RO arranged for the veteran to undergo a VA 
orthopedic examination in March 2003.  The examiner reported 
his opinion that it was at least as likely as not that the 
veteran's current left knee disorder was related to an injury 
during active service and that is was likely that a right 
knee disorder was also related to service.  The rating 
decision in April 2003 reopened the claim for service 
connection for a left knee disorder and granted entitlement 
to service connection for disorders of both knees effective 
February 14, 2003, the date of the reopened claim with regard 
to the left knee and the new claim with regard to the right 
knee.

Neither the veteran nor his representative have proffered any 
reason as to why February 14, 2003, is not the proper 
effective date for the grant of service connection for 
disorders of the knees, and the Board finds that there is no 
such reason disclosed in the record.  The grant of 
entitlement to service connection for a left knee disorder by 
the April 2003 rating decision was based on new and material 
evidence received after a final disallowance and on a 
reopened claim.  Applicable regulations provide that, in such 
circumstances, the date of the new (reopened) claim shall be 
the effective date of the grant of service connection.  See 
38 C.F.R. § 3.400(q)(r) (2003).  The claim for service 
connection for a right knee disorder was not filed within one 
year of the veteran's separation from service in September 
1951, and so the effective date of the grant of service 
connection for a right knee disorder must be the date of 
claim or the date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(b)(ii)(B)(2) (2003).  In this case, the 
date of claim for service connection for a right knee 
disorder, February 14, 2003, was later than the date on which 
entitlement arose and is thus the proper effective date.

For the reasons stated above, the Board concludes that the 
date assigned by the RO, February 14, 2003, is the proper 
effective date for the grant of service connection for 
disorders of the knees, and entitlement to an earlier 
effective date is not established.  See  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2003).  


As the preponderance of the evidence is against the veteran's 
claim for an earlier effective date, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

An effective date earlier than February 14, 2003, for a grant 
of entitlement to service connection for disorders of the 
knees is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



